[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                            No. 08-14834                 ELEVENTH CIRCUIT
                                                            OCTOBER 2, 2009
                        Non-Argument Calendar
                                                          THOMAS K. KAHN
                      ________________________
                                                               CLERK

                D. C. Docket No. 07-00011-CR-1-RH-AK

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CARLOS A. CORREA,
a.k.a. Red,
JUSTIN M. RENTERIA,


                                                       Defendants-Appellants.


                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Florida
                     _________________________

                            (October 2, 2009)

Before EDMONDSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
         Carlos Correa and Justin Renteria appeal their convictions and sentences of

120 months of imprisonment for conspiring to manufacture, distribute, and possess

more than 1000 marijuana plants and conspiring to engage in prohibited financial

transactions. 18 U.S.C. §§ 1956(a)(1), (h); 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(vii), 846. Correa and Renteria challenge the denial of their motions

to suppress and for relief under the safety valve. Correa also appeals the denial of

his request to remove a petit juror who spoke to a witness for the government. We

affirm.

                                  I. BACKGROUND

         Agents of the Drug Enforcement Agency received information that a house

in Ocala, Florida, was being used to grow marijuana. The agents placed the house

under surveillance. The agents discovered in trash outside the house items used in

the operation of a grow house and observed one vehicle parked regularly at the

house.

         When the agents observed a second vehicle arrive and a woman enter the

Ocala house, the agents decided to knock on the door and talk with its occupants.

No one answered the door, but the agents smelled an odor of marijuana and heard

someone exit the back door. The agents walked along a tall privacy fence that

enclosed the back yard and approached Renteria after he walked through a gate in



                                            2
the fence. The agents identified themselves to Renteria, said that they believed

marijuana was being grown inside, and asked Renteria to consent to a search of the

house. After an exchange between Renteria and the agents about a warrant, the

agents asked if someone else was inside the house. Renteria stated the house was

empty, and he returned to the back yard followed by the agents. As Renteria

opened the back door, the agents smelled marijuana emanating from inside the

house.

         As federal agents secured the house, an agent prepared an affidavit for a

search warrant. The affidavit stated that agents had discovered items used in a

grow house in the trash outside the Ocala house; Renteria had made a false

statement to agents about another occupant; agents had smelled marijuana while

standing outside the back door; and the affiant had smelled marijuana from the

front of the house. That same day, a Florida court issued a warrant to search the

Ocala house. Inside the house, agents observed mylar, visqueen, and blankets

hung on walls and windows, an irrigation system, equipment for hydroponic

growing, and air purifiers. Agents seized some of the equipment and 137

marijuana plants.

         Based on evidence gathered at the Ocala house, federal agents asked agents

of the Sheriff’s Office of Pasco County to investigate a house in Land O’Lakes,



                                            3
Florida. Two undercover agents approached the Land O’Lakes house on foot and

smelled marijuana about 75 yards from the house. The agents noticed that the

smell was stronger as they neared the house and observed a Cadillac Escalade sport

utility vehicle parked outside. The agents reported their findings to a supervising

agent and, at his direction, waited for more agents to arrive. The supervising agent

learned that the Escalade was registered to Correa’s mother.

      The supervising agent parked about three houses away from the Land

O’Lakes house and noticed an odor of marijuana as he climbed out of his car.

Agents approached the house and knocked on the front door. As Correa opened

the door, the agents noticed that the smell of marijuana became more intense. The

agents asked Correa to consent to a search of the house. Correa became agitated

and stated that he did not live there. The agents entered the house to search for

occupants and weapons.

      After agents secured the house, the supervising agent provided information

to a state attorney to prepare an affidavit for a warrant to search the Land O’Lakes

house. The affidavit stated that federal agents had discovered 137 marijuana plants

at the Ocala house; Renteria and a confidential source had told authorities that

Correa was growing marijuana; a federal agent had photographed the Escalade at a

hydroponic supply store where Renteria was seen purchasing equipment; members



                                          4
of Correa’s family were suspected of and had been convicted of drug activities;

and agents smelled marijuana when they approached the Land O’Lakes house. A

Florida court issued a search warrant. Inside the house, agents discovered plastic

sheeting on the walls, sealed windows, and air purifiers, and they seized marijuana

plants from the bedrooms and attic.

      Renteria and Correa were charged in a two-count indictment for conspiring

to manufacture, distribute, and possess more than 1000 marijuana plants and

conspiring to engage in prohibited financial transactions. 18 U.S.C. §§ 1956(a)(1),

(h); 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(vii), 846. Renteria and Correa moved to

suppress the evidence seized at the Ocala and Land O’Lakes houses. Renteria and

Correa argued that the search warrants were predicated on searches conducted

without a warrant and absent exigent circumstances. Correa challenged the

validity of the search warrant on the ground that it contained false information and

failed to describe sufficiently the items to be seized.

      At the hearings on the motions to suppress, the government presented

testimony from agents about their investigations of the Ocala and Land O’Lakes

houses. Renteria and Correa testified that they could not smell marijuana outside

the houses, and they presented testimony from two expert witnesses, chemist

James Wooford and engineer Richard Soehn, that the insulation and ventilation



                                            5
systems would have prevented the smell of marijuana from escaping the houses.

Renteria and Correa also called as witnesses neighbors and businessmen who

testified they had not smelled marijuana outside the houses.

      The district court denied the motions to suppress. The district court found

that the testimonies of the agents that they had smelled marijuana was more

credible than the opinions of the expert witnesses. The district court ruled that the

agents had reasonable suspicion to conduct a “knock and talk” at the houses and

the agents had probable cause to request a search warrant after they smelled

marijuana emanating from inside the houses. The court also ruled that the agents

were allowed to secure the houses to prevent the destruction of evidence while they

waited for the search warrants. The court ruled, in the alternative, that if the agents

had entered the houses illegally, the evidence later seized was admissible on the

ground that the agents did not rely on any evidence observed during the

warrantless search to obtain the search warrants.

      The district court also rejected Correa’s challenges to the search warrant.

The court ruled that the false statements in the affidavit about a confidential

informant and the criminal history of Correa’s family were “clearly scrivener’s

errors or errors in communication” and did not affect the validity of the remaining

statements of fact, which provided probable cause to support a warrant to search



                                           6
the Land O’Lakes house. The district court also ruled that Correa’s cellular

telephone was admissible because the warrant allowed agents to seize records of

the drug operation stored as “digitally recorded numbers on caller identification

units and pagers.”

      Renteria’s and Correa’s cases were consolidated, and at trial the government

introduced testimony about the investigations and evidence seized from the Ocala

and Land O’Lakes houses. Renteria’s sister, Christina Renteria, testified that

Renteria was not a member of a conspiracy to grow marijuana and stated that she

had agreed to purchase the Land O’Lakes house on Correa’s behalf with funds that

he provided. Christina acknowledged that she had obtained utility service for

Renteria at a house in Gainsville, Florida. Alexandra Alvarez testified that she had

accompanied Christina to a house in Gainesville where she observed Renteria,

Correa, and a cohort growing marijuana. Alvarez stated that Christina knew about

the marijuana and had complained that she “wanted [it] to be over.”

      The jury convicted Renteria and Correa of conspiring to manufacture,

distribute, and possess more than 1000 marijuana plants and conspiring to engage

in prohibited financial transactions. 18 U.S.C. §§ 1956(a)(1), (h); 21 U.S.C. §§

841(a)(1), 841(b)(1)(A)(vii), 846. The presentence investigation reports listed base

offenses of 26 for Renteria and 28 for Correa, and stated that their mandatory



                                          7
minimum sentences were 120 months of imprisonment. Both Renteria and Correa

objected to the report and argued that they were eligible for relief under the safety

valve. See United States Sentencing Guideline § 5C1.2 (Nov. 2004).

      At the sentencing hearings, the district court ruled that Renteria and Correa

were not eligible for relief under the safety valve. The district court found that

both men had denied that Christina Renteria participated in the conspiracy and

Correa had attempted to downplay his role in the conspiracy. The district court

sentenced Renteria and Correa to 120 months of imprisonment.

                          II. STANDARDS OF REVIEW

      On denial of motions to suppress and for relief under the safety valve, we

review findings of fact for clear error and the application of law to those facts de

novo. United States v. Ramirez, 476 F.3d 1231, 1235 (11th Cir. 2007); United

States v. Poyato, 454 F.3d 1295, 1297 (11th Cir. 2006). “[W]hen considering a

ruling on a motion to suppress, all facts are construed in the light most favorable to

the party prevailing in the district court – in this case, the government.” Ramirez,
476 F.3d at 1235–36. “[A] trial judge is vested with broad discretion in responding

to an allegation of jur[or] misconduct.” United States v. Dominguez, 226 F.3d
1235, 1246 (11th Cir. 2000).




                                           8
                                 III. DISCUSSION

      Renteria and Correa present four issues for our consideration. All fail. We

address each in turn.

     A. The Drug Evidence Seized From the Ocala and Land O’Lakes Houses
                               Was Admissible.

      Renteria and Correa challenge the denial of their motions to suppress on two

grounds. First, Renteria and Correa argue that no exigent circumstances required

the agents to secure the Ocala and Land O’Lakes houses. Second, Renteria and

Correa argue that the search warrants were issued on the basis of information

acquired during the warrantless searches. These arguments fail.

      The district court did not err by denying the motions to suppress. Armed

with evidence that marijuana was being grown in the Ocala and Land O’Lakes

houses, the agents were permitted to approach those houses to verify or dispel their

suspicions of criminal activity. See United States v. Tobin, 923 F.2d 1506, 1511

(11th Cir. 1991). The marijuana that the agents smelled emanating from inside the

houses provided probable cause to request and to issue the search warrants. See id.

at 1512. Because the occupants were aware of the investigation, the agents were

entitled to secure the houses to prevent the destruction of evidence. See id.; see

also United States v. Young, 909 F.2d 442, 446 (11th Cir. 1990).




                                          9
           B. Agents Were Entitled to Seize Correa’s Cellular Telephone.

      Correa argues that the search warrant did not allow agents to seize his

cellular telephone, but this argument fails. The warrant granted agents the

authority to seize “written records of names, addresses, telephone numbers and/or

photographs, and/or other information regarding buyers, manufacturers and sellers

of narcotics, including but not limited to digitally recorded numbers on caller

identification units and pagers and any other evidence that may be connected in the

commission of the crime.” The agents reasonably concluded that Correa’s cellular

telephone, a “known tool of the drug trade,” contained digital evidence about the

conspiracy. United States v. Nixon, 918 F.2d 895, 900 (11th Cir. 1990).

  C. The District Court Did Not Abuse Its Broad Discretion By Denying Correa’s
                         Motion to Remove a Petit Juror.

      Correa complains that the district court should have removed a juror who

commented to a federal agent, “You did good,” but the district court did not abuse

its discretion. Although the comment by the juror violated the judge’s instruction

not to communicate with witnesses, the comment did not necessarily express a bias

or partiality. The district court offered to question the juror, but Correa declined

that offer. In the absence of evidence that the comment reflected the juror’s

opinion of the evidence or affected deliberations, we cannot find that the denial of

Correa’s motion “was a clear error of judgment.” Dominguez, 226 F.3d at 1247.


                                          10
   D. Renteria and Correa Were Not Eligible For Relief Under the Safety Valve.

       The district court correctly denied Renteria and Correa’s requests for relief

under the safety valve. To qualify for relief under the safety valve, a “defendant

has an affirmative responsibility to truthfully disclose to the government all

information and evidence that he has about the offense and all relevant conduct.”

United States v. Johnson, 375 F.3d 1300, 1302 (11th Cir. 2004) (internal quotation

marks omitted); 18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2(a). Based on the testimony

at trial, the district court was entitled to find that Christina Renteria had

participated in the conspiracy and that Renteria and Correa had misrepresented

Christina’s role to federal agents.

                                  IV. CONCLUSION

       The convictions and sentences of Renteria and Correa are AFFIRMED.




                                            11